 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   Yeremey O. Krivoshey (State Bar No. 295032)
 3
   1990 North California Blvd., Suite 940
 4 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 5 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 6          jsmith@bursor.com
 7          ykrivoshey@bursor.com

 8 NATHAN & ASSOCIATES, APC
   Reuben D. Nathan (State Bar No. 208436)
 9 2901 W. Pacific Coast Highway, Suite 200
   Newport Beach, California 92663
10 Telephone: (949) 270-2798

11 E-Mail: rnathan@nathanlawpractice.com

12                                  UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14

15 MAKINDE PECANHA and SHAUN RAY                   Case No. 3:17-cv-04517-EMC
   BELL, on behalf of themselves and all others
16 similarly situated,                             STIPULATION OF VOLUNTARY
                                                   DISMISSAL WITH PREJUDICE [FRCP
17                                                 41(a)(1)(A)(ii)]
                      Plaintiffs,
18         v.

19 THE HAIN CELESTIAL GROUP, INC. and
   JĀSÖN NATURAL PRODUCTS, INC.,
20
                Defendants.
21

22

23

24

25

26

27

28
     STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
     CASE NO. 3:17-CV-04517-EMC
 1          Plaintiffs Makinde Pecanha and Shaun Ray Bell and Defendants The Hain Celestial Group,

 2   Inc. and JĀSÖN Natural Products, Inc., by and through their respective undersigned attorneys,

 3   HEREBY STIPULATE AND AGREE that, pursuant to Federal Rule of Civil Procedure

 4   41(a)(1)(A)(ii), Plaintiffs hereby dismiss all claims in this action against Defendants with

 5   prejudice. Each party agrees to bear its own attorneys’ fees and costs.

 6

 7   Dated: January 11, 2019                       BURSOR & FISHER, P.A.

 8                                                 By:        /s/ Joel D. Smith
                                                                Joel D. Smith
 9
                                                   L. Timothy Fisher (State Bar No. 191626)
10
                                                   Joel D. Smith (State Bar No. 244902)
11                                                 Yeremey O. Krivoshey (State Bar No. 295032)
                                                   1990 North California Blvd., Suite 940
12                                                 Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
13                                                 Facsimile: (925) 407-2700
14                                                 Email: ltfisher@bursor.com
                                                           jsmith@bursor.com
15                                                         ykrivoshey@bursor.com

16   Dated: January 11, 2019                       NATHAN & ASSOCIATES, APC
17                                                 By:        /s/ Reuben D. Nathan
                                                                Reuben D. Nathan
18
                                                   Reuben D. Nathan (State Bar No. 208436)
19
                                                   2901 W. Pacific Coast Highway, Suite 200
20                                                 Newport Beach, California 92663
                                                   Telephone: (949) 270-2798
21                                                 rnathan@nathanlawpractice.com
22                                                 Attorneys for Plaintiffs
23
     Dated: January 11, 2019                       JENNER & BLOCK LLP
24
                                                   By:     /s/ Kenneth K. Lee
25                                                          Kenneth K. Lee

26                                                 Kenneth K. Lee (State Bar No. 264296)
                                                   Alexander M. Smith
27                                                 633 West 5th Street, Suite 3600
                                                   Los Angeles, California 90071-2054
28
     STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE                                               1
     CASE NO. 3:17-CV-04517-EMC
                                                  Telephone: (213)222-9350
 1
                                                  Facsimile: (213)239-5199
 2                                                E-Mail: klee@jenner.com

 3                                                Attorneys for Defendants
 4

 5                                     ECF Signature Certification
 6         Pursuant to Civil L.R. 5-1(i)(3), I hereby certify that the concurrence in the filing of this
 7   document has been obtained from each of the other signatories.
                                                               SDISTRI         CT
                                                            ATE                   C
 8                                                         T




                                                                                    O
                                                       S
                                                           /s/ Joel D. Smith




                                                                                     U
                                                     ED
 9




                                                                                      RT
                                                             Joel D. Smith
                                                                            TED
                                                 UNIT
10                                                                 GRAN




                                                                                             R NIA
11
                                                                                  Chen
                                                                         ard M.
                                                  NO

12                                                                     dw
                                                               Judge E




                                                                                             FO
                                                   RT



13




                                                                                         LI
                                                          ER
                                                      H




                                                                                     A
                                                               N                         C
14           DATED: 1/18/2019                                                    F
                                                                   D IS T IC T O
                                                                         R
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE                                                     2
     CASE NO. 3:17-CV-04517-EMC
